 
 
III 
111th CONGRESS 
1st Session 
H. RES. 565 
IN THE SENATE OF THE UNITED STATES 
 
June 24, 2009 
Received
 
RESOLUTION 
Appointing and authorizing managers for the impeachment of Samuel B. Kent, a judge of the United States District Court for the Southern District of Texas. 
 
 
That Mr. Schiff, Ms. Zoe Lofgren of California, Mr. Johnson of Georgia, Mr. Goodlatte, and Mr. Sensenbrenner are appointed managers on the part of the House to conduct the trial of the impeachment of Samuel B. Kent, a judge of the United States District Court for the Southern District of Texas, that a message be sent to the Senate to inform the Senate of these appointments, and that the managers on the part of the House may exhibit the articles of impeachment to the Senate and take all other actions necessary in connection with preparation for, and conduct of, the trial, which may include the following: 
(1)Employing legal, clerical, and other necessary assistants and incurring such other expenses as may be necessary, to be paid from amounts available to the Committee on the Judiciary under House Resolution 279, One Hundred Eleventh Congress, agreed to March 31, 2009, or any other applicable expense resolution on vouchers approved by the Chairman of the Committee on the Judiciary. 
(2)Sending for persons and papers, and filing with the Secretary of the Senate, on the part of the House of Representatives, any subsequent pleadings which they consider necessary. 
 
Nancy Pelosi,Speaker of the House of Representatives.Lorraine C. Miller,Clerk. 
